Citation Nr: 1600030	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the evaluation for bilateral hearing loss from 30 percent to 10 percent was proper.
 
 2. Entitlement to an initial rating in excess of 30 percent for the period prior to February 1, 2014, and an initial rating in excess of 10 percent for the period since February 1, 2014 for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for Meniere's disease, claimed as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010, October 2011, June 2013 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The July 2010 rating decision granted service connection for bilateral hearing loss at an initial 20 percent rating, effective March 9, 2010 and granted service connection for tinnitus at an initial 10 percent disability rating, effective March 9, 2010.

In an October 2011 rating decision, the RO found that clear and unmistakable error had been committed in the evaluation of hearing loss and a retroactive evaluation of 30 percent was granted, effective March 9, 2001.

In the June 2013 rating decision, the RO, in part, denied service connection for Meniere's disease, claimed as secondary to service-connected bilateral hearing loss.

The November 2013 rating decision reduced the rating of the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent effective February 1, 2014.

In August 2015 the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of whether the reduction of the evaluation for bilateral hearing loss from 30 percent to 10 percent was proper; entitlement to an initial rating in excess of 30 percent for the period prior to February 1, 2014, and an initial rating in excess of 10 percent for the period since February 1, 2014 for bilateral hearing loss; and entitlement to service connection for Meniere's disease, claimed as secondary to service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344   (Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a March 2010 letter, prior to the date of the issuance of the appealed July 2010 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The March 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for a tinnitus disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in April 2010 and March 2013.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate tinnitus under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Additionally, as will be further discussed below, the Veteran is in receipt of the highest schedular rating for his tinnitus.  Based on the examinations, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2010 and March 2013 examination reports in this case are adequate upon which to base a decision.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Analysis

The Veteran's tinnitus was assigned a 10 percent rating, effective March 9, 2010.  He seeks a higher rating under Diagnostic Code 6260,

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also has considered whether the Veteran was entitled to a greater level of compensation on an extraschedular basis for his service-connected tinnitus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During the timeframe on appeal, the Veteran reported recurrent, high-pitched ringing or hissing.  While he indicated that it made it difficult for him to communicate, he did not otherwise assert any unusual symptoms or manifestations he believed to be related to his tinnitus.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'  Smith v. Principi, 17 Vet. App. 168, 170   (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

Because the available schedular rating adequately contemplates the Veteran's levels of disability and symptomatology for his service-connected tinnitus, the second and third questions posed by Thun become moot.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Although the Veteran's tinnitus had been described as recurrent, high-pitched ringing, the Board nevertheless finds that such functional effects, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's service-connected hearing loss disability, the Board notes that the November 2013 rating decision reduced the rating of the Veteran's service-connected bilateral hearing loss from 30 percent to 10 percent, effective February 1, 2014.  The Veteran contends that the reduction was improper as his bilateral hearing loss is more disabling than the current 10 percent evaluation.

The Veteran's most recent VA audiological examination was conducted in March 2013 which produced results consistent with a 10 percent evaluation for bilateral hearing loss.

The Veteran has recently submitted August 2014 and August 2015 records of private audiological treatment that indicate that his bilateral hearing loss has increased.  

The Board finds that the Veteran's August 2014 and August 2015 records of private audiological treatment indicate a possible worsening of his disability.  The Board also notes that at his August 2015 hearing, the Veteran testified that his bilateral hearing loss has worsened since his last examination. 

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

In this connection, as possible worsening of the Veteran's service-connected bilateral hearing loss has been demonstrated by the August 2014 and August 2015 records of private audiological treatment and the Veteran's testimony that his hearing loss has worsened, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss is necessary to adequately decide these claims. 

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Regarding the Veteran's claim for service connection for Meniere's disease, claimed as secondary to service-connected bilateral hearing loss, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously underwent a VA examination in March 2013.  The examiner indicated that while the Veteran previously had a provisional diagnosis of Meniere's disease, a March 2013 electronystagmography (ENG) demonstrated results consistent with peripheral vestibular dysfunction and benign paroxysmal positional vertigo (BPPV).  The examiner indicated that the Veteran did not have Meniere's disease.  The examiner opined that it was less likely than not that the Veteran's BBPV was due to or as a result of the Veteran' s bilateral hearing loss as symptoms of BBPV included dizziness, nausea and lightheadedness but not hearing loss.

However, subsequent to the March 2013 VA examination, a March 2014 VA otolaryngology report noted that the Veteran had a working diagnosis of Meniere's disease although VNG and ECOG testing was nonconclusive.  

As the Veteran contends that his Meniere's disease is secondary to his service-connected bilateral hearing loss disability and there is now evidence of a current diagnosis of Meniere's disease, the Board finds that he should be scheduled for a new VA examination and opinion to determine whether the Veteran has Meniere's disease, and if so, whether it is related to his active duty service, or, was caused or aggravated by his service-connected bilateral hearing loss disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present Meniere's disease disability.  
Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current Meniere's disease disability.   

If the Veteran is found to have Meniere's disease, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current Meniere's disease is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's Meniere's disease is caused or aggravated by his service-connected bilateral hearing loss or tinnitus disabilities.

If the examiner finds that the Veteran's Meniere's disease disability has been permanently aggravated/worsened by his service-connected bilateral hearing loss or tinnitus disabilities, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


